Notice of Pre-AIA  or AIA  Status
Claims 1, 2, 5-13, 15, and 16 remain for examination.  The amendment filed 3/12/21 added claims 15 & 16; amended claims 1 & 12; and cancelled claims 3, 4, & 14.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-9 of the amendment filed 3/12/21, with respect to the rejection(s) of claim(s) 1-14 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly discovered reference to Jones-McFadden.
Although claim 15 was newly added to the instant application, Applicant preemptively included arguments traversing a potential rejection over the Lau reference; Examiner disagrees with these arguments for two reasons.  First, regarding confidence levels, the Examiner notes that Lau in paragraphs 0066-0068 disclose calculating the standard deviation between the user’s registered profile [the previously monitored training data] and the current observable profile to determine how closely they match; a sufficiently low standard deviation results in the invention concluding with high confidence that the active user is the genuine user and not an impersonator, and permitting the user’s actions to go through.  Although Lau discloses presenting additional authentication challenges to the user if the comparison results in a high standard deviation, rather than simply denying the request as Applicant appears to .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Lau (U.S. Patent Publication 2013/0102283).

Regarding claim 15:
Lau discloses a method of authorizing a user to access a resource over a communication network, comprising: receiving over a communication network from a computing device associated with the user a temporal sequence of operational data of parameter values for one or more parameters monitored by the computing device (paragraph 0069; embodiments where a server receives this data at e.g. paragraphs 0024, 0063, & 0097); comparing the temporal sequence of operational data to a temporal sequence of previously received training data of parameter values previously monitored by the communication device for the one or more parameters (paragraphs . 

Claim Rejections - 35 USC § 103
Claim 1, 2, 5-8, & 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Jones-McFadden (U.S. Patent 9,749,308).

Regarding claim 1:
Lau discloses a method of authorizing a user to access a resource over a communication network, comprising: receiving over a communication network from a computing device associated with the user a temporal sequence of operational data of parameter values for one or more parameters monitored by the computing device (paragraph 0069; embodiments where a server receives this data at e.g. paragraphs 0024, 0063, & 0097); comparing the temporal sequence of operational data to a 
	Lau does not explicitly disclose wherein the temporal sequence of operational data and the temporal sequence of previously received training data includes data indicative of network connectivity of the computing device with one or more networks.  However, Jones-McFadden discloses a related invention for using temporal sequences of operational data to determine if one is authenticated that explicitly includes network connection data (see steps 204 & 208 of Figure 2, and col. 14, lines 25-55; although Jones-McFadden focuses on the invention presenting additional authentication challenges in the event that the comparison of the historical data to what the user is currently trying to do suggests that the current request is outside historical norms, it follows that a request that falls in line with historical patterns will be permitted without additional hassle).  It would have been obvious, prior to the effective filing date of the instant application, for Lau to include network connection data as one of the parameters for authenticating a particular request for a resource, as disclosed by Jones-McFadden, as doing so provides an easier way to identify, and subsequently mitigate, potential fraudulent activity (Jones-McFadden, col. 1, lines 15-35).


Regarding claim 3:	The combination further discloses wherein the temporal sequence of operational data and the temporal sequence of previously received training data includes data indicative of network connectivity of the computing device with one or more networks (e.g. identification of a particular Wi-Fi network or cell tower ID as part of the temporal sequence at Lau: paragraph 0063). 

Regarding claim 4:	The combination further discloses wherein the temporal sequence of operational data and the temporal sequence of previously received training data includes data indicative of network connectivity of the computing device with one or more networks (Lau: Ibid; see also paragraph 0103). 

Regarding claim 5:
	Although Lau does not appear to further disclose wherein the temporal sequence of operational data and the temporal sequence of previously received training data includes parameter values for parameters reflective of one or more operational states of 

Regarding claim 6:	The combination further discloses wherein the operational states are selected from the group comprising a number of processes being executed on the computing device, a number of applications launched on the computing device, a process being executed on the computing device that requires more time to execute than any other process being executed on the computing device and a Dynamic Host Configuration Protocol (DHCP) protocol being used by the computing device (number of applications: Jones-McFadden, Ibid: “Monitoring the user applications comprises determining one or more applications stored on the mobile device and determining activities of the one or more applications” [emphasis Examiner’s]).  The motivation to combine Jones-McFadden with Lau as cited in the rejection of claim 5 applies mutatis mutandis to claim 6. 

Regarding claim 7:	The combination further discloses receiving the temporal sequence of operational data and the temporal sequence of previously received training data for the 

Regarding claim 8:	The combination further discloses wherein the parameter values being compared are parameter values for a subset of the parameters whose parameter values are collected (using data pertinent to a particular set of locations visited by the user, out of all the locations known to have been visited: Lau: paragraphs 0077-0082). 

Regarding claim 11:	The combination further discloses determining if the temporal sequence of previously received training data matches the temporal sequence of operational data to within a specified confidence level based at least in part on a comparison of one or more statistical measures of the parameter values in the previously received training data with the parameter values in the operational data (Lau: paragraph 0029). 

Regarding claim 12:
Lau discloses a method of gaining access to a resource over a communication network, comprising: (i) obtaining, with a computing device associated with a user, a temporal sequence of training parameter values for one or more parameters being monitored by the computing device (paragraph 0110); (ii) sending the training parameter values over a communication network from the computing device to an 
Lau does not explicitly disclose wherein the one or more parameters being monitored by the computing device include parameters reflective of one or more operational states of the device.  However, Jones-McFadden discloses a related invention for using temporal sequences of operational data to determine if one is authenticated that includes network connection data (see steps 204 & 208 of Figure 2, and col. 14, lines 25-55) and other operational state parameters (e.g. the applications and the activities being performed thereby, as per col. 12, lines 1-5).  It would have been obvious, prior to the effective filing date of the instant application, for Lau to include parameters pertaining to the operational state of the device, as disclosed by Jones-McFadden, as doing so provides an easier way to identify, and subsequently mitigate, potential fraudulent activity (Jones-McFadden, col. 1, lines 15-35).

. 

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  dependent claim 9 and independent claim 16 each recite inter alia “determining if the temporal sequence of previously obtained training data matches the temporal sequence of operational data to within a specified confidence level based on a measure of computational effort needed to make the parameter values in the temporal sequence of training data be equal to corresponding parameter values in the temporal sequence of the operational data” (emphasis Examiner’s).  The nearest prior art, Gupta (U.S. Patent Publication 2016/0110528), which was cited in the previous rejection of claims 9 & 10, discloses a related invention with the ability to use different statistical models for comparing temporal behavior data for authentication purposes, with the ability to decide if a more robust yet computationally intensive model, or a leaner, less comprehensive model should be used for comparison.  Upon further consideration, Applicant has persuasively argued that the ability to determine which .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent 10,057,227 (Hess).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS A. GYORFI
Examiner
Art Unit 2435





/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435